En Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Ésta es una acción reivindicatoría. La corte de distrito dictó sentencia en favor de las demandantes después de ce-lebrado un juicio sobre los méritos. Las demandantes y ape-ladas son los herederos de Juan Carreras y Carreras. Los demandados son los causahabientes de los herederos de Brí-gido Candelario y Concepción. Ambas cadenas de título se dirigen hacia una fuente común. Esa fuente es el punto natural de partida para una reseña de los hechos salientes del caso.
En 1880 Juana Concepción Delgado, casada con Plácido Isaac Candelario y Cortijo, adquirió una estrecha faja de terreno en Santurce, que contenía 8 cuerdas y 33 varas, e inscribió su título en 1894.' Esta parcela lindaba por el sur con Juan 'Miranda y Antonio Moreno; por el norte con Olegario Núñez y Gertrudis Reyes; por el este con María Hipólita Kercadó y Clara Llanos, y por el oeste con Pedro Vidal y Juan Villarán. Su largo era aproximadamente ocho veces su ancho. Para ser más específicos, tenía tres hectáreas, treinta y cuatro áreas y cinco centiáreas de largo por treinta y nueve áreas y treinta centiáreas de ancho. Después de muerto Plácido Isaac Candelario una mitad indivisa de la finca fué inscrita a nombre de la viuda, Juana Concepción Delgado, y la otra mitad a nombre de sus hijos, Brígido, Juana Carolina, José Pilar y Lorenzo Candelario Concepción. En 1901 se dividió la finca ■ entre los condueños. La mitad al lado sur fué adjudicada a la viuda y se describió como compuesta de 4 cuerdas y 17 varas, en lindes por el sur con Isabel French; por el norte con Brígido Candelario y Concepción; por el este con Juan Aseneio, y por el oeste con Pedro Vidal. Brígido Candelario recibió una cuerda y 4 varas, lindando *445al norte con Juana Carolina Candelario Concepción; al sur con Juana Concepción Delgado, al este con Mariano Pesquera G-oenaga, y al oeste con Cirila Rosario. Juana Carolina Can-delario Concepción recibió una cuerda y 4 varas, que lindaba por el norte con José Pilar Candelario Concepción; por el sur con Brígido Candelario Concepción; por el este con Bruno Viñas, y por el oeste con Cirila Rosario. José Pilar Cande-lario Concepción recibió una cuerda y 4 varas, que lindaban por el norte con Lorenzo Candelario Concepción; por el este con Isabel Sostre, y por el oeste con Paulino Cruz. Lorenzo Candelario Concepción recibió una cuerda y 4 varas, que lin-daban por el norte con Javiera Andino; por el sur con José Pilar Candelario Concepción; por el este con Isabel Sostre, y por el oeste con Juan Villarán.
En 1912 Juan Carreras y Carreras hizo constar en una escritura notarial que catorce solares previamente inscritos a su nombre eran parcelas contiguas, las agrupó como una sola finca y la inscribió con un área de 8,050 metros y 43 centíme-tros cuadrados, en lindes, por el norte con Joaquín Villamil y la sucesión de José Pons; por el sur con Jaime Fort, Mar-tín Candelario, María Isaac Candelario, Modesta Mandry y Martina Benitez; por el este con terrenos pertenecientes al municipio de San Juan, Carlos Remus, Frank Antonsanti y Enrique Iglesias, y por el oeste con José Conrado Hernández. El hubo el título de siete de estos solares de Juana Concep-ción Delgado. Respecto a cinco de ellos, su título parece haber emanado originalmente de Lorenzo Candelario. Dos de ellos, uno compuesto de ■% cuerda, o sea, 1,965 metros y 20 centímetros, y otro de % de cuerda, o sea, 982 metros y 60 centímetros cuadrados, fueron adquiridos por él del dueño o dueños de una parcela o parcelas mayores de terreno que se hallaban enteramente fuera de la faja original de 8 cuer-das, al este y contiguas a las 4 cuerdas pertenecientes a Juana Concepción Delgado. La finca que ahora se halla en contro-versia no pudo haberse incluido en ninguna de estas dos par-celas, que en conjunto (puede decirse de paso) constituyen *446más de la mitad de los 8,050 metros inscritos a nombre de Juan Carreras.
Seis de los siete solares adquiridos directa o indirecta-' mente de Juana Concepción Delgado fueron bailados en el terreno por un agrimensor competente dentro de las cuatro cuerdas de que habían sido segregados. De toda la prueba, incluyendo el testimonio de este agrimensor y la descripción de los distintos solares en el registro de la propiedad, parece razonablemente claro que la propiedad en cuestión no puede bailarse en ninguno de los siete solares. En realidad nada bay que demuestre que la misma estuviese incluida en-las cuatro cuerdas adjudicadas a Juana Concepción Delgado. La prueba en su totalidad tiende a una conclusión en sentido contrario.
Se bace referencia a los cinco solares en uno de los certi-ficados del registrador como marcados con las letras g, h, l, ll, y m. El solar g se describe como compuesto de 10 varas de frente por 37% de fondo y en lindes por el norte con Enrique Delgado; por el sur con Lorenzo Candelario; por el este con Gabriela Allende, y por el oeste con los menores Juan y Miguel Allende Llanos. Se dice que el mismo fue segregado por Lorenzo Candelario de la parcela de una cuerda y cuatro varas arriba mencionada, y vendido por él a Juana Allende Llanos en diciembre, de 1903, quien lo vendió a Gabriela Allende Llanos en marzo de 1904 y ésta a su vez lo vendió a Juan Carreras y Carreras en julio de 1905. El solar letra h tam-bién se describe como de 10 varas de frente por 37% de fondo, y en lindes por el norte con Enrique Delgado; por el sur con Lorenzo Candelario; por el este con Dámaso Allende y por el oeste con Juana Emilia Allende. Se dice que fue vendido por Lorenzo Candelario a Gabriela Allende Llanos en diciembre de 1903, por Gabriela Allende a Josefa Tinajero en abril de 1904, y por escritura de partición adjudicada en enero de 1905 a María Asunción Eusebia Yiader y Tinajero, quien lo vendió a Juan Carreras y Carreras en julio de 1905. El solar letra l tiene 10 varas de ancbo por 37% de fondo, y *447linda por el norte con Enrique Delgado; por el sur con Lorenzo Candelario; por el este con Juana Allende, y por el oeste con Higinio Allende. Se dice que fué segregado por Lorenzo Candelario, como dueño de la parcela de una cuerda y cuatro varas, supra, y vendido en diciembre de 1903 a Miguel y Juan Allende Llanos, quienes lo vendieron a Juan Carreras y Carreras en enero de 1908. El solar letra U se describe como de 12 varas de ancho por 37% de fondo, lin-dando por el este con Mariano Pesquera; por el oeste con Dámaso Allende; por el norte con Enrique Delgado, y por el sur con Lorenzo Candelario. Se dice haber sido segre-gado por Lorenzo Candelario en diciembre de 1903 y ven-dido a Isabel Caraballo y Romero, quien lo vendió en marzo de 1904 a Dámaso Allende, quien en septiembre de 1904 lo vendió a Antonio Sevillano, y éste en abril de 1906 lo vendió a Juan Carreras y Carreras. El solar letra m se describe cómo de 10 varas de ancho por 37% de fondo, en lindes por el norte con Enrique Delgado; por el sur con Lorenzo Can-delario ; por el este con Isabel Caraballo, y por el oeste con G-abriela Allende, y se dice haber sido segregado por Lorenzo Candelario en diciembre de 1903 y vendido a Dámaso Allende Llanos, quien en marzo de 1904 lo vendió a Isabel Caraballo Romero y éste a su vez en 1906 lo vendió a Juan Carreras y Carreras. Es significativo que estos cinco solares con el mismo fondo y con un lindero común por el norte, lindaran todos por el sur con Lorenzo Candelario y que éste los se-gregara de la parcela de una cuerda y cuatro varas adjudi-cádale de la faja original de 8 cuerdas en la parte norte de la misma. Por tanto, ninguno de ellos pudo estar contiguo a alguno de los solares adquiridos por Carreras de Juana Concepción de las cuatro cuerdas adjudicádasle a ella al otro lado de la faja de ocho cuerdas, que de por sí sólo tenía una cuerda de ancho. Tampoco podían éstos lindar con la media cuerda o con el cuarto de cuerda que se hallaba al este y contiguo a las cuatro cuerdas adjudicadas a Juana Concep-ción. Sea ello como fuere, el terreno en cuestión estaba se-*448parado de estos cinco solares por la parcela de mía cuerda y cuatro varas adjudicada a Juana Carolina y por la de una cuerda y cuatro varas adjudicada a José Pilar, así como por la porción no vendida de una cuerda y cuatro varas adjudi-cada a Lorenzo. Esto se liará más evidente a medida que localicemos el terreno en controversia con relación a otras porciones de la faja de ocho cuerdas a que ya nos hemos referido.
Conforme hemos visto, la parcela de una cuerda y cuatro varas adjudicada a Brígido Candelario lindaba por el sur con las cuatro cuerdas adjudicadas a Juana Concepción, por el norte con una cuerda y cuatro varas adjudicadas a Juana Carolina Candelario, por el oeste con Cirila Rosario, y por el este con Mariano Pesquera G-oenaga. En el terreno per-teneciente a Pesqura se construyó luego un hospital municipal. Más tarde una vía pública conocida con el nombre de Avenida de Diego fue trazada al oeste, en parte sobre y atra-vesando longitudinalmente más de la mitad de la faja de ocho cuerdas, cerca de su lindero oeste. El municipio agrandó su hospital extendiéndolo a través de la faja de ocho cuerdas hasta la Avenida de Diego.
En 1925, después de una declaratoria judicial de herede-ros, la parcela de Brígido Candelario fué inscrita a nombre de María y Severo Candelario y Becerril. En enero de 1926 estos nuevos dueños, con título inscrito, segregaron y ven-dieron a José E. Pérez un solar compuesto de 660 metros y 6 centímetros cuadrados, en lindes por el este, en una distan-cia de 12 metros, con terrenos del Hospital Municipal, antes de Mariano Pesquera Goenaga; por el norte, en una distan-cia de 29 metros 50 centímetros, con otra parcela de Brígido Candelario, que ahora forma parte de los terrenos pertene-cientes al Hospital Municipal; por el sur, en una distancia de 25 metros 8 centímetros, con Josefina Rivera y con la pro-longación de la Avenida Antonsanti; y por el oeste, en una distancia de 28 metros 90 centímetros, con otra parte de la parcela original, hoy Avenida de Diego. En marzo del mismo *449año Pérez segregó y vendió a J. Hernández & Hno. nn solar de 275 metros cuadrados, con frente por el oeste a la Avenida de Diego, y en lindes por el snr y este con José E. Pérez, y por el norte con el Hospital Municipal. El resto del solar de Pérez se describía entonces como que estaba compuesto de 385 metros y 6 centímetros cuadrados, con 17 metros 90 centímetros de frente y en lindes por el sur, en una distancia de 28 metros y 8 centímetros, con la Avenida Antonsanti, y con un solar perteneciente a Josefina Bivera; por el fondo, en su parte este, en una distancia de 12 metros, con terrenos pertenecientes al Hospital Municipal, y por el norte con án-gulo de 25 metros en el lado de intersección en el frente del solar y 11 metros en dirección de sur a norte linda con solar de la sociedad J. Hernández Hermanos y en línea recta de cuatro metros cincuenta centímetros de dirección oeste-este, con solar ocupado por los hospitales municipales.
El solar en posesión de la demandada Josefa Dolores-Brunet y Guayta se describe en la demanda como que linda por el oeste con la Avenida de Diego; por el sur y este con José E. Pérez, y por el norte con el Hospital Municipal, mi-diendo 11 metros de ancho por 25 de fondo y con un área, de 275 metros cuadrados. El otro en poder del demandad© Copeland se describe en la demanda como de 339 metros con 89 centímetros cuadrados, en lindes por el norte, en una dis-tancia de 25 metros, con Hernández & Hermanos, y en una distancia de 4 metros 15 centímetros con el Hospital Municipal ; por el este, en una distancia de 12 metros, con el Hospital Municipal; por el sur, en una distancia de 25 metros 8 centímetros, con Josefina Bivera; por el suroeste (sic), en una distancia de 12 metros 40 centímetros, con la prolonga-ción de la calle Antonsanti; y por el oeste, que es su frente, con la Avenida de Diego.
El registrador habla de segregaciones anteriores hechas en la parcela adjudicada a Brígido Candelario, mas no tene-mos la descripción de los solares previamente segregados. Incumbía, desde luego, a las demandantes establecer mediante *450preponderancia, de prueba su reclamación de que eran due-ñas de los solares en controversia. Señaladamente ban de-jado de hacer esto. Ante los hechos que preceden, la mera circunstancia de que el solar en cuestión puede decirse que cae dentro del perímetro de los 8,050 metros descritos por Ca-rreras como el total de 14 parcelas pequeñas agrupadas por 41 en un documento notarial ex parte, no cumple con los re-quisitos contenidos en la regla de que las demandantes en •acción reivindicatoría deben recobrar, en caso de que reco-bren, basados en la fuerza probatoria de su propio título y que no pueden fundarse en la debilidad del título de los de-mandados.
A los demandados en el presente caso no se les hizo parte en un procedimiento similar iniciado por esas mismas demandantes contra Pérez y otros, 42 D.P.R. 359. Por consiguiente, ellos no están obligados en forma alguna por el resultado de dicho caso. Un ligero examen de la opinión emitida en el caso de Pérez bastará para distinguir el mismo del presente.

La sentencia apelada debe ser revocada.